Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2021 has been entered.

ALLOWANCE
Claims 1-3, 5, and 9-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a modular lighting system, comprising: at least two detachable lighting elements; an enclosure configured to retain the at least two detachable lighting elements; a detachable power cable that is capable of being communicatively coupled to a power source; and wherein each of the at least two detachable lighting elements comprise: a lighting source; a base area comprising a magnetic retainer configured to attach with a metal surface of a work area; and an independent power source; and wherein each of the at least two detachable lighting elements are adapted to swivel, about a swivel axis parallel to the metal surface of the work area and near the base area, substantially a full range from zero to at least ninety degrees within a plane perpendicular to the metal surface of the work area when the base area is attached to the metal surface of the work area, thereby enabling control of degree of illumination of work areas; and wherein the swivel axis of each of the at least two detachable lighting elements is parallel to a longitudinal axis of the enclosure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al (US 2019/0285251), Wu 2017/0370537) disclose a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ZHENG SONG/Primary Examiner, Art Unit 2875